AMENDMENT 4 TO
AMENDED AND RESTATED
WAIVER AND STANDBY PURCHASE AGREEMENT


 
This AMENDMENT 4, dated as of May 4, 2009, amends that certain Amended and
Restated Waiver and Standby Purchase Agreement  dated as of March 10, 2008 as
subsequently amended as of August 5, 2008, October 30, 2008, and March 2, 2009
(the “Waiver Agreement”) by and among Hallmark Cards, Incorporated, a Missouri
corporation (“Hallmark”), HC Crown Corp., a Delaware corporation (“HCC”),
(Hallmark and HCC, the “Hallmark Lenders”) and Crown Media Holdings, Inc., a
Delaware corporation (“Crown Holdings”), Crown Media United States, LLC, a
Delaware limited liability company (“CMUS”), and the subsidiaries of Crown
Holdings listed as Guarantors on the Credit Facility (the “Guarantors,” and,
together with Crown Holdings and CMUS, the “Borrowers”).
 
WHEREAS, the Borrowers have requested that the Hallmark Lenders extend the
automatic Waiver Termination Date; and
 
WHEREAS, the Hallmark Lenders are willing to extend the automatic Waiver
Termination Date on the terms and subject to the conditions set forth in this
Amendment 4;
 
NOW, THEREFORE, in consideration for the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
 
1.           Section 2(c).  Section 2(c) – Waiver Termination Date shall be
amended by replacing the first sentence with the following:
 
This Waiver shall terminate automatically on May 1, 2010, unless terminated
earlier as set forth herein and such date of actual termination shall be the
“Waiver Termination Date.”
 
2.           Representations and Warranties.  Each Borrower hereby jointly and
severally represents and warrants to each Hallmark Lender that after giving
effect to this Amendment 4 that all the representations and warranties contained
in the Waiver Agreement are true and correct as of the date hereof in all
material respects as if such representations and warranties had been made on and
as of the date hereof (except to the extent that any such representation or
warranty specifically relates to an earlier date).
 
3.           Release of Claims and Waiver.  Each Borrower hereby releases,
remits, acquits and forever discharges each Hallmark Lender and each Hallmark
Lender’s employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any manner or things done, which were omitted or suffered to be done
by any of the Released Parties prior to and including the date of execution
hereof, and which also in any way directly or indirectly arise out of or were in
any way connected to the Released Parties’ capacity as the beneficiary of an
obligation of one or more of the Borrowers under this Agreement, the Subject
Obligations and/or any other Loan Document heretofore executed, including claims
relating to ‘lender liability’ (all of the foregoing hereinafter called the
“Released Matters”).  The Borrowers acknowledge that the Hallmark Lenders’
agreement to waive contained in Section 2 of the Waiver Agreement, the Hallmark
Lenders’ agreement to extend the automatic Waiver Termination Date pursuant to
this Amendment  and previous  Amendments, and Hallmark’s agreement to purchase
the outstanding Indebtedness and the Bank Lenders’ other interests under the
Credit Facility contained in Section 3 of the Waiver Agreement are intended to
be in full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters.  Each Borrower represents and warrants to
each Hallmark Lender that it has not purported to transfer, assign or otherwise
convey any right, title or interest of such Borrower in any Released Matter to
any other Person and that the foregoing constitutes a full and complete release
of all Released Matters.
 
5.           Full Force and Effect.  Except to the extent amended herein, the
Waiver Agreement shall continue in full force and effect.
 
6.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal substantive laws of the State of New York,
without regard to the choice of law principles of such State.
 
7.           Counterparts; Faxed Signatures.  This Amendment may be executed in
any number of counterparts and by different parties to this Agreement on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 


 
 
BORROWERS:

 
 
CROWN MEDIA HOLDINGS, INC.

 
 
By: /s/ Charles Stanford

 
 
Name: Charles Stanford

 
 
Title: EVP & General Counsel

 


 
 
CROWN MEDIA UNITED STATES, LLC

 
 
By: /s/ Charles Stanford

 
 
Name: Charles Stanford

 
 
Title: VP

 
 
GUARANTORS:

 
 
 

 
CM INTERMEDIARY, LLC

 
CITI TEEVEE, LLC

 
DOONE CITY PICTURES, LLC

 
 

 
 
By: /s/ Charles Stanford

 
 
Name: Charles Stanford

 
 
Title: VP

 
 
HALLMARK LENDERS:

 
 
HALLMARK CARDS, INCORPORATED

 


 
 
By: /s/ Timothy Griffith

 
 
Name: Timothy Griffith

 
 
Title:  Executive Vice President

 


 
 
HC CROWN CORP.

 
 
By: /s/ Jeff McMillen

 
 
Name:  Jeff McMillen

 
 
Title:  Vice President

 